                                           Case 3:19-cv-06199-SK Document 28 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN F GIBBS,                                     Case No. 19-cv-06199-SK
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING MOTION TO
                                   9             v.                                        ALTER OR AMEND JUDGMENT ON
                                                                                           ATTORNEYS' FEES
                                  10     ANDREW SAUL,
                                  11                    Defendant.                         Regarding Docket No. 26
                                  12          Now before the Court is Defendant Commissioner of Social Security’s motion to alter or
Northern District of California
 United States District Court




                                  13   amend judgment on the Court’s award of attorney fees. A motion to alter or amend judgment
                                  14   pursuant to Rule 59(e) may be made upon the following grounds: (1) the motion is “necessary to
                                  15   correct manifest errors of law or fact upon which the judgment is based;” (2) the moving party

                                  16   presents “newly discovered or previously unavailable evidence;” (3) the motion is necessary to

                                  17   “prevent manifest injustice;” or (4) there is an “intervening change in controlling law.” Turner v.

                                  18   Burlington Northern Santa Fe Railroad, 338 F.3d 1058, 1063 (9th Cir. 2003).

                                  19          Defendant argues that the Court erred in considering Plaintiff’s counsel’s hours expended

                                  20   at the administrative level in determining whether her requested fees under 42 U.S.C. § 406(b)

                                  21   were reasonable. If the Court considered only counsel’s hours expended in federal court, her

                                  22   effective hourly rate would be the equivalent of $1,014.11 per hour. Although this rate is high, the

                                  23   Court notes that other courts in California, including in the Northern District, have approved

                                  24   similar rates. See Ainsworth v. Berryhill, 2020 WL 6149710, at *2-3 (N.D. Cal. Oct. 20, 2020)

                                  25   (finding hourly rate of $1,325.34 reasonable); Gaona v. Berryhill, 2020 WL 2542018, at *2 (N.D.

                                  26   Cal. May 19, 2020) (while noting rate was “very high,” approving effective hourly rate of
                                       $1,168.50); Reddick v. Berryhill, 2019 WL 1112080, at *2-3 (S.D. Cal. Mar. 11, 2019) (approving
                                  27
                                       effective rate of $1,080.26); Harrell v. Berryhill, 2018 WL 4616735, at *4 (N.D. Cal. Sept. 24,
                                  28
                                           Case 3:19-cv-06199-SK Document 28 Filed 03/23/21 Page 2 of 2




                                   1   2018) (finding de facto hourly rate of $1,213.83 reasonable); Williams v. Berryhill, 2018 WL

                                   2   6333695, at *2 (C.D. Cal. Nov. 13, 2018) (awarding fees exceeding $1,500 per hour); Coles v.

                                   3   Berryhill, 2018 WL 3104502, at *3 (C.D. Cal. June 21, 2018) (finding effective hourly rate of

                                   4   $1,431.94 reasonable); Villa v. Astrue, 2010 WL 118454, at *1-2 (E.D. Cal. Jan. 7, 2010)

                                   5   (approving § 406(b) fee request exceeding $1000 an hour).

                                   6          Considering counsel’s quality of work, the result counsel achieved for Plaintiff, and the

                                   7   risks counsel incurred, the Court finds that counsel’s requested fees are reasonable, even at the

                                   8   effective hourly rate of $1,014.11. Therefore, the Court DENIES Defendant’s motion to alter or

                                   9   amend judgment.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 23, 2021

                                  12                                                    ______________________________________
Northern District of California




                                                                                        SALLIE KIM
 United States District Court




                                  13                                                    United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
